4

Case 1:19-cv-01838-JEJ Document 82 Filed 03/05/21 Page 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

 

AIRELL MAZER, et al., CIVIL No. 1:19-cv-01838

Plaintiffs,

Vv. (JONES, C.J.)
(SAPORITO M.J.)

FREDERICK MUTUAL
INSURANCE COMPANY,

Defendant.

ORDER (ERE

AND NOW, this 5th day of March, 2021, in accordance with the
accompanying Memorandum, and following our in-camera review of |
documents provided to the court by the defendant regarding the
plaintiffs’ motion to compel unredacted claim file (Doc. 65), IT IS
HEREBY ORDERED that:

1. The defendant shall PRODUCE to the plaintiffs without
redaction within fourteen (14) days copies of the following documents:
FMIC 000001-000003, 000007, 000009, 000010-000016, 000019, 000022,
000294, 000298, 000299, 000324, 000325, 000328, 000330,
000331, 000342, 000392, 000465, 000468, 000481, 000485, 000539,

000561.

2. The following documents shall remain redacted and shall be

 
Case 1:19-cv-01838-JEJ Document 82 Filed 03/05/21 Page 2 of 2

WITHHELD from disclosure as protected mental impressions of the
defendant’s representatives, prepared in anticipation of litigation:
FMIC000126, 000284-000287, and 000334.

ERE Fi Aaguude Jr
OSEPH F. SARORITO, JR.

United States Magistrate Judge
Dated: March 5, 2021

 

 
